The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2, 23-24, 26-27 and 29-40 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on November 28, 2022 has been entered.
Claims 1-2, 23-24, 26-27 and 29-40 are pending. Claims 1 and 29 are amended. Claims 25 and 28 are cancelled.
 Applicant’s arguments, filed November 28, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of arthritis as the single disclosed species of inflammatory disease to which examination on the merits has been confined, as stated in the reply filed September 25, 2018, which is still in effect over the claims. 
	Accordingly, instant claims 31-36 remain properly withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	Instant claims 1-2, 23-24, 26-27, 29-30 and 37-40 (claims 25 and 28 now being cancelled) are under examination and treated on the merits infra.



Status of Rejections Set Forth in the July 27, 2022 Final Office Action
	Applicant now amends claim 1 to specifically require the further provision of a ketogenic diet (KD) or modified ketogenic diet (mKD) and administering medium chain triglycerides (MCTs) to the subject of the claimed method. Such amendments necessitate the withdrawal of the following rejections:
	(i) the rejection of claims 1-2, 30, 37 and 39 under 35 U.S.C. §103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140), as set forth at p.4-9 of the previous Office Action dated July 27, 2022;
	(ii) the rejection of claims 23-24 under 35 U.S.C. §103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140), as applied to claims 1-2, 30, 37 and 39, further in view of Fahey et al. (“Broccoli Sprouts: An Exceptionally Rich Source of Inducers of Enzymes That Protect Against Chemical Carcinogens”, Proc. Natl. Acad. Sci. USA, 1997; 94:10367-10372), as set forth at p.6-9 of the previous Office Action dated July 27, 2022; 
	(iii) the rejection of claims 26-29 under 35 U.S.C. §103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140), as applied to claims 1-2, 30, 37 and 39, further in view of Kuklish et al. (U.S. Patent No. 8,252,831 B2; 2012) and Ramesh (U.S. Patent Application Publication No. 2013/0310457 A1; 2013), as set forth at p.7-9 of the previous Office Action dated July 27, 2022; and
	(iv) the rejection of claims 38 and 40 under 35 U.S.C. §103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140), as applied to claims 1-2, 30, 37 and 39, further in view of Fahey et al. (“Broccoli Sprouts: An Exceptionally Rich Source of Inducers of Enzymes That Protect Against Chemical Carcinogens”, Proc. Natl. Acad. Sci. USA, 1997; 94:10367-10372), as set forth at p.9-11 of the previous Office Action dated July 27, 2022.
	In view of Applicant’s cancellation of claim 25, the rejection of such claim under 35 U.S.C. §103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140), as applied to claims 1-2, 30, 37 and 39, further in view of Kuklish et al. (U.S. Patent No. 8,252,831 B2; 2012) and D’Agostino et al. (U.S. Patent Application Publication No. 2014/0350105 A1; 2014), as set forth at p.6 of the previous Office Action dated July 27, 2022, is now moot. 
Upon further reconsideration of the claimed subject matter, however, new grounds for rejection are necessitated and set forth infra.

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 26-27, 29-30, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140), further in view of Kuklish et al. (U.S. Patent No. 8,252,831 B2; 2012), D’Agostino et al. (U.S. Patent Application Publication No. 2014/0350105 A1; 2014) and Ramesh (U.S. Patent Application Publication No. 2013/0310457 A1; 2013). 
All references are already of record.
Serisier et al. teaches a composition comprising curcuminoid with green tea polyphenol for use in the treatment of osteoarthritis, as well as a method for treating osteoarthritis in a mammal comprising administering to said mammal a composition comprising curcuminoid with green tea polyphenol (p.1, paras.1, 4; p.2 para.7; p.8, para.4). Serisier et al. teaches that the mammal is any animal that suffers from osteoarthritis, particularly a human (p.1, para.5; p.9, para.2). Serisier et al. teaches that the curcuminoid is preferably curcumin, as it is the most active curcuminoid, and the green tea polyphenol is preferably a catechin, wherein the catechin is preferably EGCG (p.2, para.6-p.3, para.2). Serisier et al. teaches that the administration includes feeding, or any other method of oral administration, including, e.g., tablets, capsules, etc. (p.10, para.1). Serisier et al. teaches that the beneficial properties of curcuminoid with green tea polyphenol yielded an effect greater than simply a cumulative effect, and that the combination can provide a synergistic effect in decreasing inflammation, decreasing catabolism and increasing anabolism observed in osteoarthritis (p.8, para.6-p.1, para.1; p.11, para.1).
Serisier et al. differs from the instant claims only insofar as it does not explicitly teach (i) the incorporation of a glucosinolate and/or derivative of glucosinolate, such as sulforaphane (claims 1-2), (ii) providing a KD or mKD to the subject (claim 1), (iii) administering MCTs to the subject (claim 1), particularly orally (claim 29), or (iv) the further oral administration of ketones (claims 26-27).
Davidson et al. teaches that SFN (1-isothiocyanato-4-methylsulphinylbutane) is a plant-derived isothiocyanate (ITC) obtained in the diet through consumption of cruciferous vegetables, particularly broccoli (col.2, para.4, p.3130). Davidson et al. teaches an experimental study of the chondroprotective activity of SFN in a destabilization of the medial meniscus (DMM) mouse model of osteoarthritis (abstract; col.1, para.1, p.3131). Davidson et al. teaches that C57BL/6 mice were used for the study, subjected to DMM to induce osteoarthritis, and fed AIN-93G or AIN-93G diets containing 0.18 or 0.6 g/kg SFN for 2 weeks prior to and following DMM surgery (col.2, para.4-6, p.3132). Davidson et al. teaches that administration of a SFN-rich diet (3 moles/day SFN as compared to the control diet) was effective to significantly reduce cartilage destruction at 12 weeks as compared to the control diet in DMM mice (col.2, para.1, p.3136). Davidson et al. teaches that the study demonstrates that a high-glucosinolate diet may be used to prevent or slow the progression of osteoarthritis (abstract; col.1, para.2, p.3139). 
Kuklish et al. teaches that osteoarthritis is a complex degenerative disease of the joints characterized by progressive destruction of articular cartilage and peri-articular structures, including bone, synovium, and associated fibrous joint tissues, and varying degrees of inflammation (col.1, l.5-9). 
D’Agostino et al. teaches that the ketogenic diet induces metabolic adaptations that lead to improved mitochondrial function, decreased reactive oxygen species production, increased activity of neurotrophic factors, and reduced inflammation (p.2, para.[0014]; p.6, para.[0064]). 
Ramesh teaches a grain free solid-in-oil dispersion comprising a medium chain fatty acid (MCFA) with at least one polyunsaturated fatty acid (PUFA), with at least one ketone body for the combination treatment of a disorder, wherein the preferred ketone body is acetoacetate or -hydroxybutyrate (p.8, para.[0092]). Ramesh defines the term MCFAs as including ester forms thereof, such as MCTs, further exemplifying the use of MCTs as the MCFA component of the solid-in-oil dispersion (p.5, para.[0060]; Ex.1, p.8, para.[0097]; Ex.3, p.8, para.[0099]). Ramesh additionally teaches that the disclosed dispersions may be prepared alone or with an additional therapeutic agent for oral administration (p.7, para.[0084]). Ramesh teaches that PUFAs are known to increase anti-inflammatory properties, enhance -oxidation in peroxisomes and improve the integrity of cell membranes (p.11, para.[0122]). Ramesh teaches that MCFAs undergo -oxidation in hepatocytes, thereby generating ketone bodies and releasing them into the circulation (p.11, para.[0122]). Ramesh teaches that the solid dispersion combines the therapeutic properties of PUFAs with those of MCFAs, thereby providing an anti-inflammatory effect by increasing levels of IL-6, TNF and ketone bodies (p.11, para.[0122]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying Serisier’s composition comprising curcuminoid and green tea polyphenol with SFN, as taught by Davidson et al., because each was known to have efficacy in the treatment of osteoarthritis. The skilled artisan would have been motivated to make such a combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) osteoarthritis-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in further providing a ketogenic diet as described by D’Agostino et al. to the osteoarthritic subject of Serisier’s method as modified by Davidson et al. because Kuklish et al. teaches that osteoarthritis was known to be characterized by inflammation and D’Agostino et al. teaches that a ketogenic diet was known to effectively reduce inflammation. The skilled artisan would have been motivated to additionally provide a ketogenic diet to the osteoarthritic subject of Serisier’s method as modified by Davidson et al. for the purpose of further mitigating the inflammatory process associated with osteoarthritis. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a ketogenic diet to the osteoarthritis subject in conjunction with the curcuminoid and green tea polyphenol composition of Serisier et al., as modified by Davidson et al. to further incorporate the glucosinolate derivative SFN, to treat osteoarthritis in this subject by further reducing the inflammation associated therewith. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in further administering Ramesh’s oral formulation of a MCFA (defined as including triglyceride forms thereof), PUFA and a ketone body to the osteoarthritic subject treated via the composition of Serisier et al. as modified by Davidson et al. because Kuklish et al. teaches that osteoarthritis was known to be characterized by inflammation and Ramesh teaches his oral formulation as effective to provide an anti-inflammatory effect by increasing levels of ketone bodies. The skilled artisan would have been motivated to additionally administer Ramesh’s oral formulation of a MCFA (which may specifically be MCTs), PUFA and a ketone body to this osteoarthritic subject for the purpose of further mitigating the inflammatory process associated with osteoarthritis. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further administer the oral formulation of a MCFA (which may specifically constitute MCTs), PUFA and a ketone body as described by Ramesh to the osteoarthritis subject with the curcuminoid and green tea polyphenol composition of Serisier et al., as modified by Davidson et al. to further incorporate the glucosinolate derivative SFN, to treat osteoarthritis in this subject by further reducing the inflammation associated therewith. 
In claim 30, Applicant specifies that the inflammatory disease is arthritis.
In claim 37, Applicant specifies that the subject is human. 
Serisier et al. clearly teaches the administration of his disclosed composition comprising curcuminoid (preferably curcumin) and green tea polyphenol (preferably EGCG) to a mammalian subject for the treatment of osteoarthritis, particularly wherein the mammal is human.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 23-24, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Serisier et al. (WO 2014/084246 A1; 2014) in view of Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140), further in view of Kuklish et al. (U.S. Patent No. 8,252,831 B2; 2012), D’Agostino et al. (U.S. Patent Application Publication No. 2014/0350105 A1; 2014) and Ramesh (U.S. Patent Application Publication No. 2013/0310457 A1; 2013), 
as applied above to claims 1-2, 26-27, 29-30, 37 and 39, 
further in view of Fahey et al. (“Broccoli Sprouts: An Exceptionally Rich Source of Inducers of Enzymes That Protect Against Chemical Carcinogens”, Proc. Natl. Acad. Sci. USA, 1997; 94:10367-10372).
Serisier in view of Davidson, further in view of Kuklish, D’Agostino and Ramesh. 
Serisier in view of Davidson, further in view of Kuklish, D’Agostino and Ramesh, differ from the instant claims only insofar as they do not explicitly teach that (i) the SFN is provided via broccoli sprouts (claims 23-24), or (ii) a glucosinolate (claim 38) or combination of a glucosinolate and a glucosinolate derivative (claim 40).
Fahey et al. teaches that edible plants belonging to the family Cruciferae and genus Brassica (e.g., broccoli and cauliflower) contain substantial quantities of isothiocyanates, mostly in the form of their glucosinolate precursors (abstract). Fahey et al. teaches that, unexpectedly, 3-day old sprouts of broccoli and cauliflower contain 10-100x higher levels of glucoraphanin (the glucosinolate of SFN) than do the corresponding mature plants (abstract). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing broccoli sprout as the source of SFN rather than SFN per se because Fahey et al. clearly teaches broccoli sprout as a known source of SFN. The use, therefore, of broccoli sprout as the source of the SFN used in the composition of Serisier et al. as modified by Davidson et al. for the treatment of osteoarthritis would have been prima facie obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention because Fahey et al. teaches that broccoli sprout was known to contain high concentrations of SFN as compared to mature plants. The selection, then, of broccoli sprout as an alternative source of SFN would have been well within the purview of the skilled artisan, said artisan recognizing that broccoli sprout was a known dietary source of SFN and, therefore, would have been suitable for use in supplying SFN for the composition of Serisier et al. as modified by Davidson et al. for the treatment of osteoarthritis subjects. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing glucoraphanin (the glucosinolate precursor of SFN) rather than SFN per se because Fahey et al. clearly teaches glucoraphanin as a known source of SFN. The use, therefore, of glucoraphanin as the source of the SFN used in the composition of Serisier et al. as modified by Davidson et al. for the treatment of osteoarthritis would have been prima facie obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention because Fahey et al. teaches that glucoraphanin was known to be the glucosinolate source of SFN. The selection, then, of glucoraphanin as an alternative source of SFN would have been well within the purview of the skilled artisan, said artisan recognizing that glucoraphanin was a known source of SFN and, therefore, would have been suitable for use in supplying SFN for the composition of Serisier et al. as modified by Davidson et al. for the treatment of osteoarthritis subjects. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
The ordinarily skilled artisan would have also found it prima facie obvious to employ a combination of glucoraphanin (the glucosinolate precursor of SFN) with SFN to provide the SFN used in the composition of Serisier et al. as modified by Davidson et al. because such combination would have ultimately served as a source of SFN — the component described by Davidson et al. as having efficacy in reducing cartilage destruction in an art-accepted animal model of osteoarthritis. A person of ordinary skill in the art would have had a reasonable expectation of success in using a combination thereof given Davidson’s clear teachings demonstrating the efficacy of SFN in yielding therapeutically relevant effects in the treatment of osteoarthritis, and further given the recognition in the art that SFN may be supplied either as itself, or as its glucosinolate precursor glucoraphanin, each of which were easily obtained directly from cruciferous vegetables.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Applicant’s Arguments
Applicant traverses the previously applied rejections, stating that the previously applied rejections do not clearly teach the further provision of a KD or mKD to the osteoarthritis subject, or the further administration of MCTs as now recited in the amended claims (Remarks, p.5-6). 
The arguments have been fully and carefully considered, and the previously applied rejections have been withdrawn as indicated above. However, upon further reconsideration of the claimed subject matter in light of the prior art of record, new grounds for rejection are necessitated and set forth infra.
To the extent that Applicant’s arguments are material to the new grounds of rejection set forth above, they are addressed herein. 
Applicant contends that IL-6 is a primary inflammatory cytokine associated with arthritis, citing to the as-filed specification at Table 1 and the concurrently submitted publication to Gabay (“Interleukin-6 and Chronic Inflammation”, Arthritis Research and Therapy, 2006; 8(Suppl.2), S3) in support thereof (Remarks, p.7-8). Applicant notes that Fig.1 of the as-filed specification “shows that an elevation of IL-6 induced by a paclitaxel assault [in mice] is dramatically reduced, and indeed returned to baseline by treatment with NU.0011” (Remarks, p.7-8). Applicant emphasizes that “IL-6 plays a critical role in arthritis, and [that] NU.001 is capable of reducing IL-6 in response to a paclitaxel assault” (Remarks, p.8).
Applicant goes on to cite back to Exhibit E of a previous 37 C.F.R. §1.132 Declaration of Loic Deleyrolle (hereinafter “the 2019 Deleyrolle Declaration”), filed December 31, 2019, as evidence that only the combination of paclitaxel (or oxaliplatin) with MCTs, low carbohydrate diet, curcumin, EGCG and sulforaphane exhibited a statistically significant attenuation of chemotherapy-induced peripheral neuropathy, as compared to individual combinations of the components thereof (Remarks, p.8-10). Applicant cites to the concurrently submitted publication to Zjaczkowska et al. (“Mechanisms of Chemotherapy-Induced Peripheral Neuropathy”, Int J Mol Sci. 2019 Mar 22; 20(6):1451) as alleged evidence that chemotherapy-induced peripheral neuropathy results from an inflammatory response mediated at least in part by IL-6, thereby establishing that the unexpectedly superior effects demonstrated in the 2019 Deleyrolle Declaration using this combination are attributed to this effect on IL-6 and, thus, would also be expected to be observed, and similarly synergistic, in arthritis (Remarks, p.10-11). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Allegations of unexpected results must be supported by relying upon factual evidence establishing “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP §716.02(b)(l) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). To establish unexpected results, the claimed subject matter must be compared with the closest prior art in order to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Applicant is reminded that “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. MPEP §716.02(d). Also, it is Applicant, not the Office, that bears the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b). See Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
Here, Applicant cites to an external publication to Gabay as evidence that IL-6 is an inflammatory mediator that contributes to chronic inflammation in inflammatory diseases, such as arthritis. This point set forth by Applicant is acknowledged, as it is clear from the prior art before the effective filing date of the claimed invention that the inflammatory effects of IL-6 in arthritis were well known. The effect of the tested therapy NU.001 in a drug-induced mouse model of inflammation caused by paclitaxel on the inflammatory cytokine IL-6, as set forth in Fig.1 of the as-filed specification, is also acknowledged. Here, IL-6 levels were returned to control (baseline) levels following paclitaxel-induced inflammation (which causes a marked increase in IL-6), thereby suggesting that the NU.001 therapy attenuates IL-6 in an animal model of inflammation. 
Applicant now attempts to correlate the results obtained in Fig.1 of the as-filed specification to the results shown in Exhibit E of the 2019 Deleyrolle Declaration by citing to the external publication to Zjackowska et al. as alleged evidence that chemotherapy-induced peripheral neuropathy (the model of Exhibit E) also results from an inflammatory response mediated by IL-6 and, therefore, the alleged synergism demonstrated in Exhibit E would be reasonably observed in another condition mediated by IL-6, such as arthritis.
This correlation is unavailing for several reasons, the first of which being that the Zjackowska et al. evidence was published in 2019 and, therefore, fails to establish what the ordinarily skilled artisan would have known before the effective filing date of the claimed invention, which is at least June 27, 2016 or earlier (the filing date of PCT Application No. PCT/US2016/039534). Applicant’s reliance on the Zjackowska et al. paper fails to demonstrate that it was well-known in the art that chemotherapy-induced neuropathic pain was specifically mediated by the inflammatory cytokine IL-6 before the effective filing date of the claimed invention, which is the relevant inquiry under AIA  35 U.S.C. §103. On this basis, Applicant has failed to demonstrate this link between the chemotherapy-induced neuropathic pain model used in Exhibit E of the 2019 Deleyrolle Declaration and the inflammatory cytokine IL-6.
Furthermore, even if it were accepted that chemotherapy-induced neuropathic pain was well-known to be mediated by the inflammatory cytokine IL-6 (which the Examiner does not necessarily concede), Applicant fails to consider the fact that Exhibit E fails to provide an informative comparison of the effect of the paclitaxel + MCT/LC/Curcumin/EGCG/SFN combination as compared to paclitaxel plus each of these individual components and/or combinations to clearly establish that the statistically significant effect of the full combination (paclitaxel + MCT/LC/Curcumin/EGCG/SFN) was, in fact, greater than paclitaxel plus each of the individual elements and/or individual combinations thereof. The 2019 Deleyrolle Declaration presents only the individual combinations of (i) oxaliplatin + MCT/LC, (ii) oxaliplatin + SFN, (iii) oxaliplatin + EGCG, and (iv) oxaliplatin + curcumin, but these comparative groups are not material to the data pertaining specifically to paclitaxel, which is the basis of Applicant’s extrapolation from Fig.1 (i.e., treatment with paclitaxel induces IL-6 elevation, which would have been reasonably expected also in the paclitaxel-treated neuropathic pain model of Exhibit E). Thus, in order to demonstrate that the statistically significant effect of this full combination observed in Exhibit E of the 2019 Deleyrolle Declaration is, in fact, evidence of synergism, Applicant must provide data demonstrating the effects observed using the full combination (paclitaxel + MCT/LC/Curcumin/EGCG/SFN) as compared to the individual components and/or combinations thereof in the presence of paclitaxel. 
Moreover, Applicant fails to acknowledge that the evidence provided in Exhibit E of the 2019 Deleyrolle Declaration is specifically limited to SFN as the glucosinolate component in the form of broccoli sprout powder and, therefore, is not clearly commensurate in scope with the claims for which the evidence is offered to support. In the instant case, Applicant’s broadest claims are open to the use of any glucosinolate and/or derivatives of glucosinolates (e.g., glucoraphanin, among others). The proffered data fails to address whether such allegedly synergistic therapeutic effects observed in Exhibit E using SFN as provided by broccoli sprout powder would have been preserved using other glucosinolate and/or glucosinolate derivative products. Applicant’s provision of this single combination within the full scope of subject matter instantly claimed fails to inform the ordinarily skilled artisan whether such allegedly unexpected properties are preserved using modified forms of the composition over the full scope of the claims since there is no basis to ascertain a trend from a single data point. Applicant is reminded that any objective evidence of nonobviousness must be commensurate in scope with the claims that the evidence is offered to support. MPEP §716.02(d). 
As such, the data and remarks provided by Applicant have been fully and carefully considered, but are insufficient to outweigh the evidence provided in support of prima facie obviousness. 
See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”).
For these reasons supra, rejection of claims 1-2, 23-24, 26-27, 29-30 and 37-40 is proper. 

Conclusion
Rejection of claims 1-2, 23-24, 26-27, 29-30 and 37-40 is proper.
Claims 31-36 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Tuesday to Thursday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
December 15, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NU.001 is defined in the as-filed specification as EGCG, curcumin and glucosinolates, with KD or mKD, and MCTs (p.1, l.30-p.2, l.2).